Holmes, J.,
dissenting. I must dissent from the majority opinion in that the trial court clearly abused its discretion by certifying this case as a class action.
Among the requirements of Civ. R. 23(A)(2) is that a class action is appropriate only when there are questions of law or fact common to the class. For a person to properly bring an action for the benefit of himself and others, the complaint must describe a common or identical interest between the plaintiff and those he assumes to represent. General Telephone Co. of the Southwest v. Falcon (1982), 457 U.S. 147.
A class representative must possess the same interest and suffer the *103same injury as other class members. East Texas Motor Freight v. Rodriguez (1977), 431 U.S. 395; Schlesinger v. Reservists Committee to Stop the War (1974), 418 U.S. 208. This requirement affords due process protection to absent parties. Hansberry v. Lee (1940), 311 U.S. 32.
Therefore, a class action may not be maintained where an'analysis of the claimed common question of fact indeed shows the facts not to be common to all in the claimed class. In addition, a class should not be certified where the applicable law may vary, depending upon which members of the class the particular law is to be applied.
Here, the sole common thread running among these proposed class members is that at some point in their lives each was a participant in the Olympic Games. The composition of the proposed class includes prominent professional sports figures known and recognized by the public, some of whom are still participating and some of whom are not. The class also includes athletes who have maintained their amateur standing and have remained relatively unknown to the general public. In today’s decision, the majority of this court allows a member of this latter category, who has remained relatively unknown, to serve as the class representative for such well known “name” professional athletes as Jesse Owens, Bill Russell, Jerry Lucas, Oscar Robertson, Joe Frazier, Johnny Weismuller and Sugar Ray Leonard among others. I am of the opinion that such representation would violate due process.
The allegations of the plaintiff’s amended complaint do not state a cause of action common to all of the previous Olympic participants attempted to be brought together in this class action. The plaintiff asserts that the defendants “invaded the plaintiffs’ [sie] right of privacy and right of publicity and, further, they have been wrongfully and unjustly enriched thereby.” Thus, two theories of recovery have been set forth in the plaintiff’s pleading, one in reliance upon the theory of invasion of the right of privacy, and the other upon the theory that there had been an invasion of the right of publicity. Within the framework of pleading such separate causes of action, it may be concluded that those among the athletes who are relatively unknown may have an actionable claim for invasion of their privacy, but, conversely, a rather remote or non-existent claim of an appropriation of any commercial value of their right of publicity. However, the claim of invasion of their right of publicity would be significantly different for a sizeable number of the other named athletes whose names and athletic activities had received a high degree of public awareness.
Any inquiry into the necessary issue of typicality requires a comparison of the claims or defenses of the representative with the claims and defenses of the class. Taylor v. Safeway Stores, Inc. (C.A. 10, 1975), 524 F. 2d 263. The claims that reasonably could be asserted by Vinci in this action differ from others in the purported class. His claims would more reasonably sound in invasion of privacy and such right is thp basis of a particularly personal cause of action. Shibley v. Time, Inc. (1975), 45 Ohio App. 2d 69 [74 O.O.2d *104101]. This right differs dramatically from person to person and therefore is not appropriate for a class action.
By contrast, public figures have, to a certain degree, given up their right of privacy and have taken their position in the public eye. Hence, there is a much greater foundation for a claim based upon the right of publicity for such well-known public figures. As to these members of the purported class, it is probable that many of them have assigned their rights in the commercial value of their identity to others for the purposes of advertising and public relations. In such instances, the athlete would have no personal right or standing in this action. Therefore, in my view, there has not been shown to be a typicality of class among these name athletes.
Another significant issue that necessarily has to be addressed within the commonality issue is that of the appropriate law to be applied to the liability issues. Here, a majority of the purported class are residents of states other than Ohio. It would seem that in deciding the existence of any right of liability based upon the rights of privacy or publicity, the state law of each plaintiff’s domicile would have to be applied. National Bank of Commerce v. Shaklee Corp. (W.D. Texas 1980), 503 F. Supp. 533; Restatement of the Law, Conflict of Laws 2d (1971) 467, Section 153.
Finally, judicial economy will not be served by class certification in the case sub judice. As discussed, the alleged injuries are not easily identified. Due to the diversity in the composition of class members, liability and damages will have to be determined separately for each complainant. As recognized by the majority, more notable athletes, if successful, will be entitled to recover a greater amount of damages than other members of the class. This difference in remedies is of great significance as the amount of injury will vary widely due to the prominence of the individual. Therefore, an unusual amount of evidence will be required in order to establish compensable injury and damages arising therefrom. This evidence, in and of itself, will be unduly burdensome on the trial court.
I conclude that this is not an appropriate action to be brought in the class format, since it has not been clearly shown that this plaintiff is in position to represent the interests of the purported class. The plaintiff may well have a viable action as contained within his complaint, but in bringing such action he should not be permitted to represent a class involving such diversification of personalities and diversification of facts necessarily applicable thereto.
Accordingly, I would reverse the judgment of the court of appeals.